DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 refers to “an inner surface portion” and “an outer bearing surface” then refers to “the inner and outer surfaces”.  The parts should be consistently referred to using the same terms throughout the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “having a polygonal or otherwise textured circumference.”  The phrase appears to list alternatives for the knob.  Claim 1 further requires additional details of the textured surface at lines 7-9.  It is unclear whether the additional details are required if the “polygonal” alternative is selected. Furthermore, the details of the textured surface in the claim cause uncertainty as to whether the polygonal alternative is required to have an inner and outer portion relative to the housing.
Claims 2 and 3 also require additional details of the textured surface. They therefore inherit and do not remedy the uncertainty in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0245847 A1 to Schaeffer in view of US 6,533,772 B1 to Sherts.
	As to claim 1, Schaeffer teaches a mechanism for manipulation of a surgical guide wire, comprising: 
a hand held housing including a spiral passageway for containing the guide wire (22 and 28 together constitute a hand held housing with 28 being the spiral passageway, Fig. 1); 
a disk shaped knob (32) having a polygonal or otherwise textured circumference about an axis of rotation (teeth on 32 are considered “otherwise textured circumference about an axis of rotation”; see also “a tacky outer surface that effectively grips the wire guide 17” [0023]); 
an axial shaft extending along the axis of rotation of the knob and confined within a pair of opposed openings in opposite sides of the spiral passageway for securing the knob to the housing (“pin or axle” [0022]) with an inner portion of the knob's textured circumference extending into the spiral passageway and into contact with the guide wire  and an outer portion of the textured circumference extending out of the housing for facilitating manual rotation of the knob relative to the housing (para [0023]); and 
a non-circular bearing defined in the housing for limiting radial movement of the axial shaft relative to the housing (in light of Applicant’s disclosure at p. 3, “bearing” is interpreted as a slot in the housing that allows some radial movement; slot 58 is considered a bearing that limits some radial movement via it’s 3 sides as shown in Fig. 5, [0033]), 
 whereby when the surgeon presses the knob firmly in a first direction relative to the adjacent inner surface of the spiral passageway, the knob is forced downwardly towards the guide wire whereby the guide wire may be locked relative to the housing, and when the knob is allowed to move in a second direction opposite from the first direction, the pressure between the guidewire and the passageway is reduced, while still permitting the surgeon to maintain sufficient pressure between the knob and the guide wire to control the movement of the guide wire relative to the housing (Fig. 5, [0033]).
Schaeffer does not explicitly teach wherein: the non-circular bearing has an inner surface portion extending towards the guide wire for allowing the circumference of the knob to be pressed inwardly against an outer surface of the guide wire and thereby force an inner surface of the guide wire into intimate contact with an adjacent inner surface of the spiral passageway whereby the guide wire may be immobilized relative to the housing, and an outer bearing surface further from the guide wire for allowing the knob to rotate freely relative to the guide wire and the guide wire to move freely relative to the housing when the axial shaft is in contact with the outer surface of the non-circular bearing; and the inner and outer surfaces of the non-circular bearing are displaced longitudinally and radially relative to the adjacent inner surface of the spiral passageway.
Sherts teaches wherein: the non-circular bearing (110) has an inner surface portion extending towards the guide wire for allowing the circumference of the knob to be pressed inwardly against an outer surface of the guide wire and thereby force an inner surface of the guide wire into intimate contact with an adjacent inner surface of the passageway whereby the guide wire may be immobilized relative to the housing (lower half of slot 110 is inward from top of recess 108 and is therefore considered “an inner surface portion extending towards the guide wire” Fig. 13b | col 10, ln 17-24), and 
an outer bearing surface further from the guide wire for allowing the knob to rotate freely relative to the guide wire and the guide wire to move freely relative to the housing when the axial shaft is in contact with the outer surface of the non-circular bearing (upper half of slot 110 is further from the guidewire than lower half of slot 110 Fig. 13b | col 10, ln 17-24); and 
the inner and outer surfaces of the non-circular bearing are displaced longitudinally and radially relative to the adjacent inner surface of the passageway (Fig. 13b shows slot 110 extending diagonally and therefore lower and upper halves are displaced longitudinally and radially from inner surface 100b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of Sherts in the mechanism of Schaeffer because doing so would yield the predictable result of providing a tactile signal of knob movement to the surgeon to notify the surgeon of grip or ungripping of the guidewire.  See MPEP 2143 I. B.

As to claim 2, Schaeffer and Sherts make obvious the mechanism of claim 1. Schaeffer further teaches wherein the effective coefficient of friction between the textured surface of the knob and the guide wire is greater than the coefficient of friction between the guide wire and the spiral passageway (teeth or tacky surface provides a greater coefficient of friction than the illustrated smooth surface in the spiral passageway Figs. 1-5, [0023]).

As to claim 3, Schaeffer and Sherts make obvious the mechanism of claim 2. Sherts further teaches wherein a longitudinal portion of the non-circular bearing is oriented at an angle relative to the spiral passageway such that when the knob is rotated in a first direction corresponding to retraction of the guide wire into the housing, the textured surface of the knob moves deeper into the spiral passageway thereby locking the guide wire relative to the spiral passageway, and when the knob is rotated in a second direction opposite to the first direction, the guide wire is no longer forced into intimate contact with the spiral passageway and the guide wire is controllably ejected from the housing (Fig. 13b | col 10, ln 17-24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0315430 A1 discloses a rotational drive wheel with a non-circular shape for non-linear length change of the wire per angle of rotation ([0202]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791